Citation Nr: 1143618	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-19 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An appeal had also been initiated with respect to the denial in April 2009 of entitlement to service connection for hypertension, but the Veteran did not perfect an appeal with respect to this issue (see VA Form 9 dated in April 2010).  38 C.F.R. § 20.200 (2011).  


FINDING OF FACT

The Veteran's diabetes has required insulin and a restricted diet, but not regulation of his activities.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As noted above, the claim for a higher rating for diabetes mellitus arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F. 3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. § 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There is no indication of any deficiency in this regard. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The claimant was afforded a July 2010 examination.  That examination was adequate because, as shown below, it contained a discussion of all of the relevant factors including whether the diabetes required regulation of activities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher rating for diabetes is thus ready to be considered on the merits. 


II.  Facts

Private medical records from Med Alliance Health Center dated in November 1999 note that the Veteran had a new onset of diabetes mellitus, type II.  They also note that he was on a dietary restriction of 1500 to 1800 calories.  

Records from the U.S. Department of Transportation (DOT) include a letter to the Veteran in November 1999 informing him that the department had received recent information that the Veteran had diabetes mellitus and that this was a disqualifying medical condition for the performance of air traffic control duties and that his medical clearance had therefore been withdrawn.  Also on file is a December 1999 letter from DOT informing the Veteran that recent medical results revealed that his diabetes was within acceptable control and he was therefore found to currently be medically qualified for continued air traffic control duties, with the requirement that he wear corrective lenses and that the clearance was not to exceed March 31, 2000.  A similar letter dated in March 2000 informed the Veteran that he was medically qualified for air traffic control duties with a clearance not to exceed June 30, 2000.  A June 2000 report from Med Alliance informed the Federal Aviation Administration that the Veteran was required to participate in a special health program by the FAA due to his diabetes.  

Additional private medical records from Med Alliance Health Center show that the Veteran was seen in follow up for his diabetes mellitus, to include lab work, in 2000 and 2001.  A record dated in September 2001 notes that the Veteran had no hypoglycemic episodes and no complications from diabetes mellitus.  The disability was noted to be adequately controlled, with improvement in the Veteran's diabetic treatment program over the last six months.  

VA outpatient records from January 2003 to May 2003 show that diabetes mellitus type II was an active problem for the Veteran.  They also show that he was seen for a nutrition consult in March 2003.  

Also on file are private medical records from Diabetes and Endocrine Associates of Tarrant County, L.L.P., showing treatment from March 2005 to October 2008.  According to the March 2005 record, the Veteran was a long term employee of FAA had been found to have glycosuria during a urinalysis performed during a FAA physical approximately four years earlier.  The record notes that he was recently placed on insulin and was at that time being placed on "administrative adjustment" in his job description because of his diabetes and adjustment to insulin therapy.  In addition, this record notes that the Veteran had no formal dietary instruction and requested to have such instruction.  

In September 2008, the Veteran filed a claim for service connection for diabetes. 

Private medical records dated in 2009 note that the Veteran's diabetes was uncontrolled.  These records also note that the Veteran was taking insulin and oral agents.  

In July 2010, the Veteran underwent a VA examination for his diabetes mellitus.  The examining physician noted that he had reviewed the Veteran's claims file and examined him.  He noted on the report that the Veteran had not been hospitalized for ketoacidosis or hypoglycemic reactions, was not on a restricted diet, and did not have restriction of activity; although he did report that the Veteran had previously worked as an air traffic controller and was not able to continue working in that capacity due to being on insulin for diabetes.  He further reported that the Veteran currently worked as a supervisor at Lockheed Martin and was able to function in his job and that this disability had no effect on daily activities.  Additional findings by the examiner included the notation that the Veteran did not have weight gain or loss and had no visual problems.  He reported that the Veteran was on 70/20 units of insulin, 22 units in the morning and 16 units at night.  He further noted that the Veteran was on Acto-plus Met 15/850 three times per day.  He diagnosed the Veteran as having diabetes mellitus, type II, presumed service-connected due to service in Vietnam.

A VA outpatient record in July 2010 indicates that the Veteran had lab work performed as a result of his VA examination one day earlier and that his diabetes was uncontrolled.  It also shows that the Veteran was informed of this and advised to follow up with his regular doctor.

Private medical records dated 2010 note that the Veteran's diabetes was uncontrolled.  These records also note that the Veteran was taking insulin and oral agents.  

III.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, as in this case, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as is discussed below, the evidence does not warrant an increased rating at any stage of the appeal period.  Id.  

The Veteran is receiving a 20 percent rating for his diabetes under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Pursuant to DC 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 2 to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  

The evidence outlined above reflects that the Veteran's diabetes requires insulin.  As far as a restricted diet, there is mixed evidence on file.  On the one hand, early records in November 1999 suggest, even note, that the Veteran was on a restricted diet.  There is also a March 2005 record from Diabetes and Endocrine Associates noting that the Veteran had requested formal dietary instruction.  However, more recent evidence such as the July 2010 VA examination report indicates that the Veteran is not on a restricted diet.  In any event, even assuming that the Veteran meets this criterion, it is important to keep in mind that these criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Thus, all of the listed criteria for a 40 percent rating must be met, to include regulation of activities.  

In regard to the criterion of regulation of activities, the July 2010 VA examiner specifically noted that the Veteran did not have a restriction of activity on account of diabetes, other than being unable to continue his previous work as an air traffic controller due to his taking insulin.  The fact that the Veteran's insulin dependence prevents him from working as an air traffic controller does not meet the definition of "the avoidance of strenuous occupational and recreational activities."  See Camacho v. Nicholson, 21 Vet. App. 360, ,363 (2007).  This is especially so when considering the examiner's other notation that the Veteran was currently working as a supervisor at Lockheed martin and was able to function at his job and his diabetes had no effect on daily activities.  The Board finds that the July 2010 VA examination was adequate and that the examiner's conclusion that the Veteran's diabetes did not require restriction of activities is entitled to substantial probative weight.  His conclusion is based on his review the claims file, his discussion of the Veteran's medical history and his examination of the Veteran, and he explained the reasons for his conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 123, 124-5 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions; an examination is adequate when based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation). 

Moreover, there is no contrary medical opinion in the evidence of record.  The private medical records on file do not otherwise indicate that the Veteran had regulation of activities due to his diabetes mellitus.  

To the extent that the Veteran and his representative have argued that the Veteran's diabetes mellitus warrants a higher rating, they have not specifically asserted that this disability has required regulation of activities, nor have they reported on any symptomatology or explanation as to why they feel an increase is in order.  See Layno v. Brown, 6 Vet. App. 465 (1994) (recognizing that Veterans are competent to report symptoms which are capable of lay observation).  As noted above, disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Moreover, there has been no challenge to the competence of the examining physician who conducted the July 2010 VA examination and found no restriction of activities.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence); see also Rizzo v. Shinseki, 580 F. 3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.").  See also Cox, 20 Vet. App. at 568-569 (a nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient). 

There is also no contention or evidence of ketoacidosis or hypoglycemic episodes requiring hospitalization, warranting 60 or 100 percent rating.  In fact, the July 2010 VA examiner reported that the Veteran had not been hospitalized for ketoacidosis or hypoglycemic reactions, and a September 2001 private record similarly notes that the Veteran had had no hypoglycemic episodes.  

As to whether referral for an extraschedular rating is warranted, consideration of this question requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria.  The Veteran's symptoms reflect that he requires insulin, but no indication of a restricted or regulation of activities, and his diabetes mellitus does not cause ketoacidosis or hypoglycemic reactions warranting hospitalization.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the symptoms of the diabetes have otherwise rendered impractical the application of the regular schedular standards.  The fact that the Veteran was placed on "administrative adjustment" in his job description due to his diabetes mellitus does not indicate marked interference with employment.  Moreover, the recent VA examiner in July 2010 reported that the Veteran currently worked as a supervisor at Lockheed Martin and was able to function in his job with no effect on daily activities.  Therefore, referral for consideration of an extraschedular evaluation for diabetes mellitus is not warranted.  38 C.F.R. § 3.321(b)(1). 

For the foregoing reasons, the preponderance of the evidence is against a rating higher than 20 percent for the Veteran's diabetes mellitus, type II, throughout the appeal period.  Consequently, the benefit-of-the-doubt doctrine is not for application and the claim for a rating higher than 20 percent for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F, 3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to an evaluation greater than 20 percent for diabetes mellitus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


